Citation Nr: 1105935	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  09-15 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to diabetes mellitus, type II.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1969 to May 1973.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Tiger Team at the Regional 
Office (RO) in Cleveland, Ohio.


FINDING OF FACT

The Veteran has a current diagnosis of coronary artery disease 
which has been aggravated by his service-connected diabetes 
mellitus, type II.


CONCLUSION OF LAW

The criteria for service connection for a heart disorder, to 
include as secondary to diabetes mellitus, type II, have been 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has 
fulfilled its notification and assistance requirements under 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 
38 C.F.R. § 3.159.  Nevertheless, given the favorable action 
taken by this decision, no further notification or assistance in 
developing the facts pertinent to this limited matter is required 
at this time.  Indeed, any such action would result only in 
delay.


II.  Applicable Laws and Regulations for Service Connection, 
Generally

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to identify 
the disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cardiovascular 
diseases, may be presumed to have been incurred during service if 
manifested to a compensable degree within one year of separation 
from active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Any increase in 
severity of a nonservice-connected disease or injury that is 
proximately due to or the result of a service-connected disease 
or injury, and not due to the natural progress of the nonservice-
connected disease, will be service connected.  However, VA will 
not concede that a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless the 
baseline level of severity of the nonservice-connected disease or 
injury is established by medical evidence created before the 
onset of aggravation or by the earliest medical evidence created 
at any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity of 
the nonservice-connected disease or injury.  38 C.F.R. 
§ 3.310(b); see also Allen v. Brown, 7 Vet. App. 439, 448 
(1995). 

III.  Service Connection for a Heart Disorder, to Include
as Secondary to Diabetes Mellitus, Type II

In a January 2008 rating decision, the Veteran was granted 
service connection for diabetes mellitus, type II.  The evidence 
of record shows that the Veteran was diagnosed with diabetes in 
1991.  Through statements submitted in June and August of 2008, 
he now contends that he has incurred a heart condition that has 
resulted from his diabetes.

Private post-service treatment records in the claims file 
document a history of cardiac illness since 1999.  Stress testing 
performed in March 1999 showed evidence of a stress-induced 
myocardial ischemia on the left anterior ventricle wall.  At that 
time, he was diagnosed with severe coronary artery disease and 
treated via a pigtail catheter.  In May 2001, the Veteran 
suffered an acute myocardial infarction and underwent a second 
catheterization of his heart.  Subsequent treatment records show 
that he was continuously followed for his heart disorder.  In 
October 2007, he underwent a third heart catheterization 
following another abnormal stress test.

In an April 2008 VA examination, which was performed in 
conjunction with a review of the claims file, the Veteran 
provided a medical history that is consistent with that noted 
above.  The VA examiner noted that he had reviewed the Veteran's 
file and that he examined the Veteran in October 2007 for 
diabetes.  An examination of the heart revealed normal rate and 
rhythm.  X-rays of the chest showed mild emphysematous changes 
and mild to moderate cardiomegaly.  The VA examiner confirmed the 
Veteran's diagnosis of coronary artery disease and concluded that 
it is at least as likely as not that the Veteran's diabetes 
aggravated his cardiac condition.  These findings are not 
rebutted by contrary evidence.

In view of the foregoing evidence, the Board finds that the 
Veteran's coronary artery disease is aggravated by his service-
connected diabetes mellitus, type II, and hence, is secondary to 
his diabetes.  As such, service connection for coronary artery 
disease is warranted in this case.  The Veteran's appeal is 
granted.


ORDER

Service connection for a heart disorder, to include as secondary 
to diabetes mellitus, type II, is granted.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


